FILED
                             NOT FOR PUBLICATION                              APR 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SATBIR SINGH,                                     No. 11-72185

               Petitioner,                        Agency No. A089-677-390

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Satbir Singh, a native and citizen of India, petitions for review of a Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Baballah v. Ashcroft,

367 F.3d 1067, 1073 (9th Cir. 2004), and we grant the petition for review and

remand.

      The agency found that Singh was credible, demonstrated past persecution,

and had a rebuttable presumption of a well-founded fear of future persecution.

Substantial evidence does not support the agency’s finding that the government

rebutted his presumption by demonstrating Singh could relocate internally because,

despite not being a high-level militant or activist, the police have shown interest in

Singh as recently as 2007, and were able to track him from Jalandhar to Mumbai.

See Chand v. INS, 222 F.3d 1066, 1079 (9th Cir. 2000) (“determination of whether

or not a particular applicant’s fear is rebutted . . . requires an individualized

analysis that focuses on the specific harm suffered and the relationship to it of the

particular information contained in the relevant country reports.”); 8 C.F.R.

§ 1208.13(b)(3) (requiring adjudicators to consider “all the circumstances of the

case”). Thus, Singh is statutorily eligible for asylum.

      Further, because he has a presumption of withholding of removal based on

his past persecution, and the government has not rebutted it, he is also entitled to

withholding of removal. See Baballah, 367 F.3d at 1079.




                                            2                                       11-72185
      Accordingly, we remand this case to the agency for the Attorney General to

exercise his discretion as to whether to grant Singh asylum, see 8 U.S.C. § 1158(b),

and to enter an order granting withholding of removal.

      In light of our conclusions, we do not address Singh’s CAT claim.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                         3                                   11-72185